Citation Nr: 1603577	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-25 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 












INTRODUCTION

The Veteran had active military service from June 2001 to March 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was previously before the Board in July 2015, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran's tinnitus had its onset during his active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Te deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
Analysis

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reports that he was exposed to large and small arms fire, tankers, and tank fire.  Review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) during active service was that of an armor crewman.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.  

The Veteran's service treatment records (STRs) are silent for complaints of, or treatment for, tinnitus during active service.  However, the Veteran has reported that he first experienced symptoms of tinnitus during active service, in 2003, and that the symptoms have continued since separation from active service.  The Board notes that the Veteran is competent to report that he first experienced symptoms of tinnitus and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

At a May 2010 VA audiology evaluation, the Veteran reported the noise exposure described above.  He also reported that he first experienced symptoms of tinnitus in 2003.  The examiner diagnosed tinnitus and opined that tinnitus was less likely as not related to noise exposure while on active duty.  The examiner did not provide a rationale for that opinion.  As the May 2010 VA opinion did not have an accompanying rationale, it is not adequate and cannot be used as the basis of a denial of entitlement to service connection.  

At a September 2015 VA audiology evaluation, the Veteran again reported that he had experienced tinnitus since 2003.  The examiner confirmed the diagnosis of tinnitus and opined that the Veteran's tinnitus was less likely as not caused by or the result of active service noise exposure.  In this regard, the examiner noted that the etiology of tinnitus was caused by multiple factors and that, given the lack of evidence of sustained acoustic trauma, it was unlikely related to noise exposure sustained in active service.  The examiner further noted that the Veteran reported popping in his ears, which was consistent with Eustachian tube dysfunction, and that the Veteran reported being a habitual smoker, which may cause Eustachian tube dysfunction.  The examiner also noted that a Toynbee test was performed on both ears, which was positive for Eustachian tube dysfunction for both ears.  The examiner further noted that the Veteran also had a history of taking several medications that could cause tinnitus, including anti-inflammatory drugs and painkillers.  Given that information, the examiner reported that the precise etiology of the Veteran's tinnitus outside noise exposure could not be determined without resorting to speculation since he had other factors associated with the development of tinnitus.  However, the examiner also noted that the Veteran has been consistent in his report that his tinnitus first started while he was in active service and that there is no evidence of record that refuted that claim.  

The Board finds that September 2015 opinion to be inadequate for adjudication purposes.  In this regard, the examiner does not appear to have appropriately considered the Veteran's reported noise exposure during active service.  Instead, the examiner found that the Veteran did not have sustained noise exposure, while the Board has conceded that the Veteran did sustain acoustic trauma during active service.  Additionally, the examiner specifically stated that the exact etiology of the Veteran's tinnitus was unknown.  Furthermore, no matter the cause of the Veteran's tinnitus, the examiner admitted that the Veteran has been consistent in his report that his tinnitus had its onset during service, that there is no evidence of record to refute that report, and that, regardless of the cause of the Veteran's tinnitus, it had its onset in service.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus and his statements have been found credible.
In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinions of record are not competent opinions against the claim as they do not consider all the pertinent facts and do not provide complete, thorough, and detailed rationales supporting the conclusions reached.  The Veteran has competently and credibly reported tinnitus during service.  He has also competently and credibly asserted a continuity of symptomatology since service.  In addition, he has a current diagnosis of tinnitus.

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


